The opinion of the court was delivered by
Allen, J.:
This case grew out of the same overflow of Splitlog creek as the cases of Kansas City v. Brady, 52 Kas. 297, and Kansas City v. Slangstrom, ante, p. 431. In this case, the jury rendered a verdict against the city of Kansas City only. The special findings of fact are very different from the findings in the other cases named. The court, on the application of the plaintiff, set aside the verdict in favor of the Orchard Place Land Company, and granted a new trial. Where the trial court sets aside a verdict based on conflicting evidence, and grants a new trial, the ord^r will not be disturbed by this court. (McCreary v. Hart, 39 Kas. 216; Black v. Berry, 40 id. 489.)
The order of the court granting a new trial is affirmed.
All the Justices concurring.